                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In re:                                             Case No.     18-32740
 Ada R Ulmer                                        Chapter      13
                                                    Judge        Opperman
                                  Debtor(s)
                                                /

                            CERTIFICATE OF NO RESPONSE

        This matter having come before the court on Debtor’s objection to the Proof of Claim of
United Consumer Financial Services filed on 1/15/19, and no timely or proper response has been
filed with the Court, and the Court is fully advised in the premises.

                                              THAV GROSS PC

                                              /s/ Brian Joel Small
                                              Brian Joel Small (P46901)
                                              Garik Osipyants (P69952)
                                              Julie Smyk (P55781)
                                              Thav Gross PC
                                              30150 Telegraph Rd., Ste. 444
                                              Bingham Farms, MI 48025
                                              bankruptcy@thavgross.com
                                              (248) 645-1700




  18-32740-dof     Doc 25     Filed 02/18/19        Entered 02/18/19 08:24:00   Page 1 of 1
